Citation Nr: 1526908	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	Paul Bradley, Accredited Agent


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran filed a notice of disagreement for the claims of service connection for a psychiatric disorder, entitlement to nonservice-connected pension, and the rating reduction for hearing loss.  However, after the RO issued a statement of the case in October 2013, the Veteran only perfected an appeal as to nonservice-connected pension and service connection for a psychiatric disorder.  See October 2013 VA Form 9.  As such, only those issues remain on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records reflect a long history of drug and alcohol abuse, and show that he has participated in several drug and alcohol rehabilitation and detox programs since the late 1980's.  His VA treatment records contain diagnoses of polysubstance abuse and depression (see, e.g., July 1998 treatment note), alcohol dependence (see, e.g., December 2000 treatment note).  More recently, VA treatment records from July 2013 include diagnoses of alcohol dependence and a past medical history of depression.  Additionally, a June 1998 VA discharge summary also notes a long-term history of depression.

The Veteran has provided several statements regarding stressors in service.  In particular, he reported witnessing the death of a sailor who was chopped to pieces by a helicopter on the flight deck of the U.S.S. Forrestal in 1972.  The Veteran's service personnel records confirm that he served aboard the U.S.S. Forrestal during that time.  A letter from the Joint Services Records Research Center (JSRRC) in May 2012 concluded that there was a lack of information to corroborate the stressor; however, at that time, the name of the casualty was unknown.  Subsequently, in an October 2013 statement, the Veteran's representative provided the names of four soldiers who died aboard the U.S.S. Forrestal, including AME-2 J.S., ABH-3 R.M., EM-1 W.W., and LCDR R.R.  The representative also asserted that the RO should request the cruise book for the deployment on the U.S.S. Forrestal, as well as the records of the air squadrons embarked on the ship in 1972.

In light of the above, the RO should contact the appropriate records repository to request the cruise book for the deployment on the U.S.S. Forrestal, as well as the records of the air squadrons embarked on the ship in 1972.  The RO should also take all steps necessary to determine the circumstances of the deaths of AME-2 J.S., ABH-3 R.M., EM-1 W.W., and LCDR R.R., including whether they were killed in 1972 on the flight deck of the U.S.S. Forrestal.

In addition, in his July 2012 Notice of Disagreement (NOD), the Veteran's representative reported that the Veteran was depressed due to his hearing loss, which his representative stated "greatly affected him over the years."

Given that the VA treatment records currently on file reflect a long history of depression and polysubstance abuse, the Veteran should be provided a VA psychiatric examination under VA's duty to assist in order to determine whether any current psychiatric disorders are present, and if so, whether it is at least as likely as not that they are related to service or was caused or aggravated by his service-connected disabilities, and in particular, his bilateral hearing loss. 

On remand, the Veteran's VA treatment records should also be updated.  The RO should obtain any outstanding VA treatment records, including, but not limited to, treatment records from the West Haven VA Medical Center and the Newington VA Medical Center.
      
As to the Veteran's claim for nonservice-connected pension, the RO denied this claim in its July 2012 rating decision on the basis that the Veteran had not submitted the required VA Form 21-527 (Income Net Worth and Employment Statement).  In October 2013, the Veteran's representative stated that the Veteran had been unable to file this document due to chaotic living conditions, but that he would file the document in order to show his lack of income.  As the Veteran's representative has indicated that the Veteran still intends to file the Form 21-527, the RO should send the Veteran and his representative a copy of this form and allow an appropriate period of time for response.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include, but not limited to, records from the West Haven VA Medical Center and the Newington VA Medical Center.  Associate any outstanding VA treatment records, physically or electronically, with the Veteran's claims file.  

2.  Make all attempts necessary to obtain the deck logs and cruise book corresponding to the Veteran's deployment aboard the U.S.S. Forrestal, as well as the records of the air squadrons embarked on the U.S.S. Forrestal during the Veteran's deployment.  

If the above federal records do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Conduct all development deemed appropriate to verify the circumstances of the deaths of AME-2 J.S., ABH-3 R.M., EM-1 W.W., and LCDR R.R. aboard the U.S.S. Forrestal, including whether they were killed during 1972 aboard the ship's flight deck. 

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  Provide the Veteran and his representative a copy of the VA Form 21-527 (Income Net Worth and Employment Statement) and allow an appropriate period of time for response.  

6.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner must address the following:

a) Identify all psychiatric diagnoses present.  If the examiner determines that PTSD, depression, and/or anxiety are not present, the examiner should so state.  

b) For every psychiatric diagnosis rendered, the examiner should provide an opinion as to whether it is at least as likely as not related to service or to any event of service. 

c) For any psychiatric disability found to be present is caused or aggravated by his service-connected disabilities, to specifically include his bilateral hearing loss, which is rated as 50 percent disabling.

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

